Exhibit 10.22

 

REAL ESTATE PURCHASE CONTRACT

 

 

THIS REAL ESTATE PURCHASE CONTRACT (this “Contract”) is made as of the
“Effective Date” defined in Section 1 below.

 

1.             Defined Terms:  When used in this Contract, the following
capitalized terms shall have the indicated meanings:

 

Seller:

 

Westwick Apartments LLC, a Maryland limited liability company, which is the
owner of the Property.

 

 

 

Purchaser:

 

Comstock Countryside, L.C., a Virginia limited liability company formed by
Guarantor for the purpose of purchasing the Property.

 

 

 

Guarantor:

 

Comstock Homebuilding Companies, Inc., a Delaware corporation

 

 

 

Purchase Price:

 

Sixteen Million Dollars ($16,000,000), to be paid as follows: Cash at
settlement.

 

 

 

Cash Payment:

 

One Hundred Thousand ($100,000), pursuant to Section 3.

 

 

 

Deposit:

 

Four Hundred Thousand Dollars ($400,000), pursuant to Section 3.

 

 

 

Feasibility Period:

 

None.

 

 

 

Closing:

 

Full settlement hereunder, including recordation of the deed of conveyance for
the Property.

 

 

 

Closing Date:

 

February 28, 2005.

 

 

 

Property:

 

The premises located in the Town of Sterling (Loudoun County), Virginia known as
“The Villas at Countryside” and more particularly described on Exhibit A
attached hereto and made a part hereof, and all improvements, utilities, rights
and easements appurtenant.

 

 

 

Escrow Agent:

 

Premier Title and Escrow.

 

 

 

Intermediary:

 

Continental Intermediary Corporation

 

 

 

Effective Date:

 

The last date that each party has in its possession fully-executed, counterpart
originals of this Contract.

 

Other capitalized terms shall have the meanings ascribed to them elsewhere in
this Contract.

 

--------------------------------------------------------------------------------


 

2.             Agreement.  Seller agrees to sell and Purchaser agrees to
purchase the Property on the terms provided in this Contract.

 

3.             Cash Payment and Deposit.  Purchaser has delivered $100,000 (the
“Cash Payment”) to the Intermediary and Purchaser has delivered $400,000 (the
“Deposit”) to Escrow Agent.

 

3.1          Cash Payment.  The Cash Payment has been earned by Seller in
consideration for the execution and delivery of this Contract by Seller.  The
Cash Payment shall not be refundable to Purchaser under any circumstances except
for the willful failure of Seller to close.  In the event that the Closing does
not timely occur for any reason whatsoever, the Intermediary shall act solely on
the instructions of the Purchaser as to the disposition of the Cash Payment.  If
the Closing does occur, however, the Cash Payment (together with the Deposit as
provided in Section 3.2 below), shall be credited to the Purchase Price.

 

3.2          Deposit.  The Deposit shall be refunded to the Purchaser only if a
default by Seller has occurred and Purchaser elects, pursuant to Sections 7, 8.3
or 11.3, to terminate this Contract.

 

4.             Payment of Purchase Price.  Subject to adjustments hereafter
provided, the balance of the Purchase Price shall be delivered to Escrow Agent
at Closing. Escrow Agent shall disburse the Purchase Price in accordance with
Seller’s instructions, subject to adjustment as hereafter provided, at Closing,
notwithstanding that the deed of conveyance may not have been recorded, it being
understood by the parties that the Purchaser will procure “gap” coverage
insuring title from and after the time of Closing, not the time of recording the
deed.

 

5.             Termination During Feasibility Period.  There is no Feasibility
Period or right of termination.

 

6.             Entry on the Property.  Subject to the rights of tenants at the
Property and without unreasonable interference or disturbance of such tenants,
Purchaser or its agents may enter on the Property from time to time upon at
least two (2) business days oral notice to a designated representative of Seller
to perform non-intrusive studies, tests or evaluations (a customary phase-I
environmental review shall not be considered intrusive).  Seller shall have the
right to have a representative present at all times during such studies, tests
or evaluations and shall have the right to confirm that Purchaser has adequate
insurance prior to Purchaser’s entry onto the Property.  Purchaser acknowledges
that it or others on its behalf have completed most, if not all, tests on the
Property which Purchaser desires to perform, and that any further tests to be
performed by or on behalf of

 

--------------------------------------------------------------------------------


 

Purchaser shall be minimal.  Purchaser shall promptly repair any damage to the
Property caused by such entries and shall indemnify Seller against all loss,
cost, damage or expense (including reasonable attorneys’ fees and costs of
litigation) suffered by Seller as a result of such entries. The foregoing
indemnification shall survive Closing or earlier termination of this Contract.

 

7.             Title.  Purchaser acknowledges that it has reviewed title to the
Property and that Purchaser accepts the condition of title as it exists on the
date (the “Title Examination Date”) of the title report already procured by or
on behalf of Purchaser; provided, however, that Seller shall convey title to the
Property in such condition at Closing; and provided, further that Seller shall
remove at or before Closing any financing encumbrances incurred by Seller on the
Property.  If the status of title on the Closing Date is not in the same
condition as existed at Title Examination Date, Purchaser may (i) accept title
in its current form and proceed to Closing or (ii) terminate this Contract,
whereupon the Deposit shall be returned to Purchaser and both parties shall be
relieved from all further liability hereunder except for Purchaser’s
indemnification obligations under Sections 6 and 25 hereof.

 

8.             Representations, Warranties and Covenants of Seller.  Seller
hereby represents, warrants and covenants to Purchaser that:

 

8.1          No Changes.  Seller shall maintain the Property in the same
physical condition as existed on the Effective Date (reasonable wear, tear and
casualty excepted) and shall not denude, excavate or otherwise commit waste on
the Property.

 

8.2          Authority.  Seller has full right, power and authority to enter
into, execute, acknowledge and deliver this Contract and to perform Seller’s
obligations hereunder.

 

8.3          Representation or Warranty Untrue.  If any of the representations
or warranties contained in this Section 8 shall be materially untrue on the
Closing Date, Purchaser may (i) waive any objection thereto and proceed to
Closing, or (ii) terminate this Contract, whereupon the Deposit shall be
returned to Purchaser and both parties shall be relieved from all further
liability hereunder except for Purchaser’s indemnification obligations under
Sections 6 and 25 hereof.

 

8.4          DISCLAIMER.  EXCEPT AS SET FORTH ABOVE IN THIS SECTION 8, SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, and pursuant to the
provisions of Section 16 hereof, the property is being sold in its “AS and WHERE
IS” condition, all as more specifically described in Section 16.

 

--------------------------------------------------------------------------------


 

9.             Representations and Warranties of Purchaser.  Purchaser hereby
represents, warrants and covenants to Seller that:

 

9.1          Authority.  Purchaser has full right, power and authority to enter
into, execute, acknowledge and deliver this Contract and to perform Purchaser’s
obligations hereunder.

 

9.2          No Bankruptcy.  No proceedings or actions are pending or threatened
which might limit or impair Purchaser’s power to consummate the transactions
contemplated by this Contract.  Without limiting the generality of the
foregoing, there has not been filed by or against Purchaser a petition in
bankruptcy or insolvency proceedings or for reorganization or the appointment of
a receiver or trustee under state or Federal law.

 

9.3          Representation or Warranty Untrue.  If any of the representations
or warranties contained in this Section 9 shall be materially untrue on the
Closing Date, Seller may (i) waive any objection thereto and proceed to Closing,
or (ii) terminate this Contract, whereupon the Deposit shall be paid to Seller
as liquidated damages (the parties hereby acknowledging that the precise amount
of damages suffered by Seller in the event of such a default by Purchaser would
be difficult or impossible to determine) and both parties shall be relieved from
all further liability hereunder except for Purchaser’s indemnification
obligations under Sections 6 and 25 hereof.

 

10.          Closing; Closing Costs; Adjustments; Possessions.

 

10.1        Closing Date.  Closing shall occur on the Closing Date.

 

10.2        Closing Deliveries.

 

10.2.1   At Closing hereunder, Seller shall deliver to Purchaser (or to Escrow
Agent for the benefit of Purchaser):

 

(1)           A good and sufficient special warranty deed duly executed and
acknowledged by Seller conveying the Property to Purchaser;

 

(2)           An assignment and assumption of all of the service and maintenance
contracts applicable to the Property in a form reasonably acceptable to
Purchaser (the “Assignment and Assumption of Contracts”), assigning to Purchaser
all service, maintenance and other contracts applicable to the Property and
continuing in force in accordance with the respective terms thereof after the
Closing Date (such assignment to contain mutual indemnification provisions for
obligations under the respective service, maintenance and other contracts, with
Seller indemnifying Purchaser for matters occurring prior to the Closing Date
and with Purchaser indemnifying Seller

 

--------------------------------------------------------------------------------


 

for matters occurring from and after the Closing Date); provided, however, that,
at the time of settlement, any and all property management agreements between
Seller and any property manager shall, at the election of Seller or Purchaser,
be terminated by Seller effective on or before the Closing Date, and provided
further that Seller shall not be obligated to assign to Purchaser any such
contract which, by its terms, cannot be assigned or which cannot be assigned
without the consent of the other party thereto if Purchaser has not obtained
such party’s consent;

 

(3)           An assignment and assumption of all of the leases applicable to
the Property in a form reasonably acceptable to Purchaser (the “Assignment and
Assumption of Leases”), assigning to Purchaser all leases and other occupancy
agreements applicable to the Property (such assignment to contain mutual
indemnification provisions for obligations under the respective leases with
Seller indemnifying Purchaser for matters occurring prior to the Closing Date
and with Purchaser indemnifying Seller for matters occurring from and after the
Closing Date);

 

(4)           A sworn statement of Seller made under oath and under penalties of
perjury that such party is not a “Foreign Person” and containing such
information as shall be required by Internal Revenue Code Section 1445(b)(2) and
the regulations issued thereunder, such statement to be in a form acceptable to
Purchaser;

 

(5)           A certification that Seller’s representations and warranties
provided in Section 8 hereof are accurate and complete as of the date of Closing
in all material respects;

 

(6)           Such customary affidavits as Purchaser’s title company shall
reasonably require; and

 

(7)           Any other documents reasonably required by this Contract.

 

10.2.2     At Closing hereunder, Purchaser shall deliver to Seller (or to Escrow
Agent for the benefit of Seller):

 

(1)                                  The Purchase Price;

 

(2)                                  The Assignment and Assumption of Contracts;

 

(3)                                  The Assignment and Assumption of Leases;
and

 

(4)                                  A certification that Purchaser’s
representations and warranties provided in Section 9 hereof are accurate and
complete as of the date of Closing in all material respects; and

 

--------------------------------------------------------------------------------


 

(5)                                  Any other documents reasonably required by
this Contract.

 

10.3        Tender of Performance.  The delivery to the Intermediary of the Cash
Payment and to the Escrow Agent of the Deposit (without condition except as
provided herein) and the delivery to the Escrow Agent of the balance of the
Purchase Price and such other funds and/or documents as are required of
Purchaser to effect the terms of this Contract shall be deemed good and
sufficient tender of performance of the terms hereof by Purchaser. Delivery to
Escrow Agent (without condition except as provided herein) of a duly executed
and acknowledged special warranty deed with a covenant of further assurances
conveying the Property to Purchaser, an affidavit in such form as is reasonably
required by the applicable title company for issuance of a title policy meeting
the requirements of Section 7, a certification that Seller’s representations and
warranties provided in Section 8 hereof are accurate and complete as of the date
of Closing, except as otherwise expressly disclosed therein, and such other
documents as are required of Seller to effect the terms of this Contract shall
be deemed good and sufficient tender of performance of the terms hereof by
Seller.  Seller’s Closing proceeds shall be used to satisfy any financing
encumbrances against the Property which are not satisfied at the time of
Closing.

 

10.4        Closing Costs.  All transfer and recordation taxes, however
characterized, shall be shared equally (50/50) by Seller and Purchaser.  All
other expenses of Closing shall be the sole obligation of Purchaser, provided
that each party shall pay its own legal fees.

 

10.5        Adjustments.

 

10.5.1   Taxes, general and special, and assessments for public improvements or
utilities are to be apportioned as of the date of Closing according to a
certificate of taxes issued by the taxing authority in the jurisdiction in which
the Property is situated, or if no such certificate is available, in accordance
with such other method of apportionment as is customary.

 

10.5.2   There shall be an adjustment at Closing for all rents and other income
generated by the Property through the Closing Date; utility deposits; charges
for sewer, water and other utilities; charges under any service, maintenance or
other contracts applicable to the Property (excluding, however, any management
agreements) and continuing in force after the Closing Date; and tenant security
deposits (including statutory interest or other accrued interest under any
applicable lease).

 

10.5.3   Such other charges, fees and expenses, if any, customarily prorated and
adjusted in similar transactions shall be so prorated and adjusted at Closing.

 

--------------------------------------------------------------------------------


 

10.6        Possession.  Seller agrees to give possession and occupancy of the
Property to Purchaser at the time of Closing, subject to the rights of tenants
and other occupants.

 

11.          Default.

 

11.1        Declaration of Default.  Upon any breach by either party in its
performance of its obligations under this Contract, the non-defaulting party,
may, by giving written notice to the defaulting party thereof, declare a default
and exercise its rights under the following provisions under this Section 11.

 

11.2        Purchaser’s Default.  If Purchaser is the defaulting party, Seller’s
sole and exclusive remedy shall, (i) in addition to the right to enforce
Purchaser’s indemnification obligations under Sections 6 and 25 hereof and (ii)
in addition to Seller’s rights under Section 12 hereof, be the right to
terminate this Contract and declare a forfeiture of the Deposit as agreed upon
liquidated damages, the parties hereby acknowledging that the precise amount of
damages suffered by Seller in the event of a default by Purchaser would be
difficult or impossible to determine. Except as provided in this Section 11.2;
Seller hereby waives any and all other rights and remedies, at law or in equity,
to which Seller may otherwise be entitled by reason of Purchaser’s default,
including, but not limited to, any right at equity to seek specific performance
of this Contract by Purchaser and any right at law to seek damages from
Purchaser for its breach hereof.

 

11.3        Seller’s Default.  If Seller is the defaulting party, Purchaser
shall, in addition to Purchaser’s rights under Section 12 hereof, be entitled to
elect to either: (i) pursue an action for specific performance, or (ii)
terminate this Contract, whereupon the Deposit shall be immediately returned to
Purchaser and both parties shall have no further liability hereunder except for
Purchaser’s indemnification obligations under Sections 6 and 25.

 

12.          Litigation.  Notwithstanding Section 11 or any other provision of
this Contract, if any party resorts to litigation to enforce its rights under
this Contract or if Escrow Agent initiates an interpleader action, Seller and
Purchaser agree that (i) any judgment awarded to the prevailing party shall
include all litigation expenses of the prevailing party, including, without
limitation, actual attorney’s fees and court costs, and  (ii) Escrow Agent shall
be entitled to recover from the party against whom judgment is entered its
litigation expenses, including, without limitation, actual attorney’s fees and
court costs.

 

13.          Brokerage.  Purchaser represents and warrants to Seller that,
except with respect to Builder’s 1st Choice, engaged by Purchaser in connection
with this transaction, who shall be paid by Purchaser at Closing in accordance
with the terms of a

 

--------------------------------------------------------------------------------


 

separate agreement, it has not authorized any broker, agent or finder to act on
its behalf nor does it have any knowledge of any broker, agent or finder
purporting to act on its behalf in respect of this transaction.  Seller
represents and warrants to Purchaser that it has not authorized any broker,
agent or finder to act on its behalf nor does it have any knowledge of any
broker, agent or finder purporting to act on its behalf in respect of this
transaction. Seller and Purchaser hereby agree to indemnify, defend and hold
harmless each other from and against any cost, expense, claim, liability or
damage resulting from a breach of the representation and warranty contained in
this Section 13.

 

14.          Notices.  All notices hereunder shall be in writing and shall be
deemed given when delivered by facsimile with confirmation of receipt, or when
delivered by hand, or upon delivery (or refusal to accept delivery) by national
overnight delivery service, or upon receipt (or refusal to accept delivery)
after mailing by certified U.S. mail, return receipt requested, first-class
postage prepaid, to the parties hereto at their respective facsimile numbers
and/or addresses set forth on Schedule 14, or at such other numbers or addresses
of which either party may notify the other in accordance with the provisions
hereof.

 

15.          Time.  Time is of the essence of all matters set forth in this
Contract.

 

16.          Property Condition.  Purchaser agrees that the Property is being
sold, and the Purchase Price reflects the sale of the Property in, its “AS IS”
and “WHERE IS” condition and with all faults as of the Closing Date.  SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, WITH RESPECT TO THE PROPERTY, ITS NATURE, ITS PHYSICAL CONDITION, ITS
ENVIRONMENTAL CONDITION, ITS SUITABILITY, USEFULNESS OR FITNESS FOR PURCHASER’S
PURPOSES OR ANY PARTICULAR PURPOSE WHATSOEVER, ITS COMPLIANCE WITH, OR ITS
OPERATION’S COMPLIANCE WITH, ANY LAWS, ORDINANCES, OR REGULATIONS, OR ANY OTHER
MATTER WITH RESPECT TO THE PROPERTY.

 

17.          Casualty/Risk of Loss.  In the event that the Property is damaged
or destroyed by fire or other casualty, Seller shall promptly notify Purchaser
in writing.  If the value of such damage or destruction, as reasonably estimated
by Seller, is in excess of $320,000, then Purchaser may, by giving written
notice to Seller within five (5) days after receipt of such notice from Seller,
terminate this Contract, whereupon the Deposit shall be immediately returned to
Purchaser and both parties shall have no further liability hereunder except for
Purchaser’s indemnification obligations under Sections 6 and 25.  In the event
that Purchaser shall fail to give notice of termination as and when required
hereby or such casualty is estimated to be equal to or less than $320,000, then
Purchaser shall be required to proceed to Closing under this Contract without
reduction of the Purchase Price and all insurance proceeds, as well as all
unpaid claims and rights in

 

--------------------------------------------------------------------------------


 

connection with such casualty, will be assigned to Purchaser at Closing.  Except
as provided in this Section 17, Seller shall bear the risk of loss until
Closing, regardless of whether the deed of conveyance is not recorded until
later.

 

18.          Exhibits and Schedules.  Each of the exhibits and schedules
attached to this Contract is incorporated herein by reference and made a
substantive part hereof.

 

19.          Entire Agreement.  This Contract, together with all Exhibits and
Schedules attached hereto, contains the entire agreement between the parties
hereto and is intended to be an integration of all prior or contemporaneous
agreements, conditions or undertakings between them; there are no promises,
agreements, conditions, undertakings, warranties or representations (whether
oral or written, express or implied) between them other than as herein set
forth.

 

20.          Modification in Writing.    No change or modification of this
Contract shall be valid unless in writing signed by both Seller and Purchaser;
and no purported or alleged waiver of any provision hereof shall be valid or
effective unless in writing signed by the party against whom it is sought to be
enforced.

 

21.          Binding on Successors.     This Contract shall run with the
Property and shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.  Either party may assign its rights under the Contract
provided that (i) with respect to Purchaser, the assignee is controlling,
controlled by or under common control with Purchaser, and (ii) the assignee of
such rights assumes all of the obligations under this Contract of the assignor
in a writing for the benefit of the other party to this Contract.  Any
assignment of this Contract shall not operate to release the assignor.

 

22.          Survival  Except as otherwise expressly provided herein, the
provisions hereof shall not survive the execution, delivery and recordation of
the deed of conveyance and shall be merged therein.

 

23.          Saturdays, Sundays, Holidays and Traveler’s Advisories.  In the
event the last day for giving notice or taking any action under this Contract
falls on a Saturday, Sunday or Federal holiday or a day on which a travelers’
advisory shall have been issued for the Washington, D.C. Metropolitan Area by
the United States Weather Service, then the last day for giving such notice or
taking such action shall be extended until the next business day.

 

24.          Counterparts.  This Contract may be executed in multiple
counterparts, each of which shall be deemed an original but all of which shall
constitute but one Contract.

 

--------------------------------------------------------------------------------


 

25.          Confidentiality.  Purchaser agrees that it will use and will cause
its representatives, agents, and contractors to use all information and
materials provided to Purchaser by Seller relating to the Property exclusively
for the purpose of evaluating the purchase of the Property and will not, and
will cause its representatives, agents and contractors to not, disclose any such
information or materials to anyone other than those who need to know in order to
assist Purchaser in evaluating its purchase of the Property.  Purchaser agrees
to indemnify Seller from and against any liabilities, losses, claims, demands,
costs or expenses (including reasonable attorney’s fees) incurred by Seller as a
result of a breach by Purchaser or by its representatives, agents and
contractors of this Section.  This Section shall survive the termination of this
Contract.

 


26.          SECTION 1031 EXCHANGE.  SELLER AND/OR PURCHASER (THE “EXCHANGING
PARTY”) MAY ELECT TO CONSUMMATE THE SALE OR PURCHASE OF THE PROPERTY AS PART OF
A SO-CALLED LIKE KIND EXCHANGE (THE “EXCHANGE”) PURSUANT TO §1031 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), SUBJECT TO THE TERMS AND
CONDITIONS BELOW.

 

26.1        Terms and Conditions.  In the event the Seller or Purchaser elects
to consummate the sale of the Property as part of an Exchange:

 


26.1.1      THE EXCHANGING PARTY SHALL EFFECT THE EXCHANGE THROUGH AN ASSIGNMENT
OF ALL THE EXCHANGING PARTY’S RIGHTS (BUT NOT ITS OBLIGATIONS) UNDER THIS
CONTRACT TO A QUALIFIED INTERMEDIARY;

 

26.1.2      the other party (the “Non-Exchanging Party”) shall not be required
to take an assignment of the purchase agreement for the replacement or
relinquished property or be required to acquire or hold title to any real
property for purposes of consummating the Exchange;

 

26.1.3      the Exchanging Party shall pay any additional costs that would not
otherwise have been incurred by the parties had the Exchanging Party not
consummated its purchase through the Exchange; and

 

26.1.4      the Non-Exchanging Party shall not incur any expense, loss,
liability or obligation as a result of or in connection with the Exchange.

 

26.2        No Affect on Rights of Non-Exchanging Party.  The Non-Exchanging
Party shall not by this Contract or acquiescence to the Exchange have its rights
under this Contract affected or diminished in any manner or be responsible for
compliance with or be deemed to have warranted to the Exchanging Party that the
Exchange in fact complies with §1031 of the Code.

 

--------------------------------------------------------------------------------


 

27.          Indemnification Relating to Jade.  The parties acknowledge that
Seller entered into a Real Estate Purchase Contract (the “Prior Contract”) with
Jade Realty Company (“Jade”) pursuant to which Seller agreed to sell and Jade
agreed to purchase the Property on the terms and conditions provided in the
Prior Contract, and that simultaneously with the execution and delivery of this
Contract the Prior Contract is being terminated by the mutual agreement of the
Seller and Jade.  In consideration for the Seller’s willingness to terminate the
Prior Contract and to enter into this Contract instead, and for other valuable
consideration, the Purchaser agrees to indemnify and hold harmless Seller
against and from any loss, cost, damage or expense (including reasonable
attorneys’ fees and costs of litigation) suffered by Seller as a result of a
breach by Jade of, or Jade’s failure to perform any or all of Jade’s
indemnification obligations set forth in, Sections 6, 13 and 25 of the Prior
Contract.  The provisions of this Section 27 shall survive the Closing or the
earlier termination of this Contract.

 

 

[Signatures appear on following two pages.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound the undersigned parties
have duly executed this Contract under seal on the dates indicated below beneath
their respective signatures.

 

 

SELLER

 

 

 

WESTWICK APARTMENTS LLC, a

 

Maryland limited liability company

 

 

 

 

By:

EQUITY INVESTMENTS, INC., a

 

 

Maryland corporation

 

 

 

 

By:

/s/ Douglas Margerum

 

 

 

Douglas Margerum

 

 

President

 

 

 

Date:

2/4/2005

 

 

 

[Signatures continue on the next page.]

 

--------------------------------------------------------------------------------


 

 

PURCHASER

 

 

 

COMSTOCK COUNTRYSIDE, L.C.

 

A Virginia limited liability company

 

 

 

 

By:

Comstock Homebuilding Companies, Inc.

 

 

A Delaware corporation

 

 

It’s Manager

 

 

 

 

By:

/s/ Christopher Clemente

 

 

 

Christopher Clemente

 

 

Chief Executive Officer

 

 

 

Date:

2/4/2005

 

 

--------------------------------------------------------------------------------


 

Exhibits

 

A

Legal Description of the Property

 

Schedules

 

14

Notice Addresses

 

--------------------------------------------------------------------------------


 

SCHEDULE 14

 

NOTICE ADDRESSES

 

To Seller:

 

c/o Mr. Douglas Margerum

 

 

Equity Properties, Inc.

 

 

13900 Laurel Lakes Avenue, Suite 240

 

 

Laurel, Maryland 20707

 

 

301.953.2366

 

 

301.953.2866 (fax)

 

 

 

To Purchaser:

 

Mr. Christopher Clemente

 

 

Comstock Countryside, L.C.

 

 

11465 Sunset Hills Road, Suite 510

 

 

Reston, Virginia 20190

 

 

703 883-1700

 

 

703-760-1520 (fax)

 

 

 

To Escrow Agent:

 

Premier Title and Escrow

 

 

Attn: Julie Grant

 

 

8221 Old Courthouse Road, Suite 300

 

 

Vienna, Virginia 22182

 

 

703-442-0001

 

 

704-790-8665 (fax)

 

 

 

To Intermediary:

 

Continental Intermediary Corporation

 

 

Attn: Julie Gibison

 

 

913 S. Charles St.

 

 

Baltimore, Maryland 21230

 

 

410-837-0022

 

 

410-625-4725 (fax)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

[Legal Description]

 

 

All that certain lot or parcel of land situate and lying in Loudoun County,
Virginia, and more particularly described as follows:

 

Beginning at an iron pipe set in the westerly right-of-way of Triple Seven Road,
Route 777, said pipe being in the southerly line of Parcel A, Section T-2-B,
CountrySide.

 

THENCE, departing Parcel A, Section T-2-B, CountrySide and running with said
westerly right-of-way of Triple Seven Road, S 16 degrees 35’ 38” E, 215.28 feet
to an iron pipe set at the convergence of Route 777 and Westwick Court (50’
wide).

 

THENCE, departing Route 777 and running with Westwick Court the following
courses and distances:

 

39.27 feet along the arc of a curve to the right, said curve having a radius of
25 feet, a central angle of 90 degrees 00” 00” a chord which bears S 28 degrees
24’ 22” W, 35.36 feet to an iron pipe set;

 

S 73 degrees 24’ 22” W, 62.55 feet to an iron pipe set;

 

22.39 feet along the arc of a curve to the right, said curve having a radius of
25 feet, a central angle of 51 degrees 19’ 04” a chord which bears N 80 degrees
56’ 06” W, 21.65 feet to an iron pipe set;

 

271.31 feet along the arc of a curve to the left, said curve having a radius of
55 feet a central angle of 282 degrees 38’ 08” a chord which bears S 16 degrees
35’ 38” E, 68.75 feet to an iron pipe set;

 

22.39 feet along the arc of a curve to the right, said curve having a radius of
25 feet, a central angle of 51 degrees 19’ 04” a chord which bears N 47 degrees
44’ 50” E, 21.65 feet to an iron pipe set;

 

N 73 degrees 24’ 22” E, 62.55 feet to an iron pipe set;

 

39.27 feet along the arc of a curve to the right, said curve having a radius of
25 feet, a central angle of 90 degrees 00’ 00” a chord which bears S 61 degrees
35’ 38” E, 35.36 feet to an iron pipe set in the westerly right-of-way line of
Triple Seven Road, Route 777.

 

THENCE, leaving Westwick Court and running with the westerly right-of-way line
of Triple Seven Road, Route 777, S 16 degrees 35’ 38” E, 20.03 feet to an iron
pipe set in the line of N/F Davis.

 

THENCE, departing the said westerly right-of-way line of Triple Seven Road,
Route 777 and running with N/F Davis, S 37 degrees 42’ 06” W, 536.04 feet to an
iron pipe found, said point being a corner to Parcel M-1, Countryside.

 

--------------------------------------------------------------------------------


 

THENCE, departing N/F Davis and running with said Parcel M-1, and with the same
line extended, a portion of Parcel C-2A1, CountrySide N 61 degrees 43’ 34” W,
309.83 feet to a point, a corner to Parcel C-2A1, CountrySide Commercial.

 

THENCE, continuing with said Parcel C-2A1, CountrySide Commercial, the following
courses and distances:

 

N 06 degrees 07’ 24” W, 253.75 feet to a Chiseled Crow’s Foot on the concrete
base of a Light Pole;

 

N 18 degrees 26’ 06” E, 41.11 feet to an iron pipe found;

 

N 11 degrees 18’ 35” W, 149.03 feet to an iron pipe set in the line of
CountrySide, Section T-2-A.

 

THENCE, departing said Parcel C-2A1, CountrySide Commercial and running with
CountrySide Section T-2-A, and with the same line extended, Section T-2-B,
CountrySide, N 73 degrees 36’ 35” E, 571.44 feet to the point of beginning.

 

Containing 6.8728 acres of land more  or less.

 

Tax Map Nos.

 

PIN:

 

Tax Map Nos.

 

PIN:

/64/A12////P1/

 

029-40-6765-000

 

/64/A12////P2/

 

029-40-5243-000

/64/A12////P3/

 

029-40-3852-000

 

/64/A12////P4/

 

029-40-3364-000

/64A12////P5/

 

029-40-3475-000

 

/64/A12////P6/

 

029-40-3690-000

/64/A12////P7/

 

029-40-5394-000

 

/64/A12////P8/

 

029-40-7293-000

/64/A12////P9/

 

029-40-4780-000

 

/64/A12////P10/

 

029-40-4765-000

 

--------------------------------------------------------------------------------